

EXHIBIT 10.04


MUTUAL SEPARATION AGREEMENT
AND RELEASE OF CLAIMS


This Separation Agreement is entered into between Flextronics International USA,
Inc., a wholly owned subsidiary of Flextronics International Ltd., and any
predecessor, successor, or affiliated companies (collectively, the “Company”)
and Jon Hoak (“Hoak” or “Employee”). In consideration of the mutual promises set
forth below, the Company and Hoak have agreed as follows:
1.
Separation.



a.
Date of Separation/Garden Leave. If Hoak signs and does not revoke this
Separation Agreement, Hoak’s employment relationship with the Company will end
on June 30, 2017 (the “Separation Date”). Hoak’s last day at work will be on
June 30, 2016. Under this Agreement, Hoak will be on unpaid “Garden Leave” from
July 1, 2016, through June 30, 2017. If Hoak does not timely sign this Agreement
or timely signs and then subsequently revokes this Agreement, his employment
termination date will be July 1, 2016.



b.
Termination Prior to Separation Date. While employed with the Company, Hoak will
not engage in misconduct and will comply with Company policy, the provisions of
this Separation Agreement, and the provisions of any other written agreements
between Hoak and the Company. If Hoak violates Company policy, the provisions of
this Separation Agreement, or the provisions of any other written agreement with
the Company, the Company may terminate Hoak’s employment immediately provided
the Company shall afford Hoak a period of ten (10) business days after providing
Hoak written notice detailing a violation to cure such violation. In the event
that Hoak’s employment is terminated pursuant to Section 1(b), or based on
Hoak’s resignation of his position prior to the Separation Date, or if Hoak does
not sign this Agreement or signs but then revokes this Agreement, Hoak would
then only be entitled to compensation for accrued and/or vested compensation and
benefits up to the date of termination and would not be entitled to the garden
leave, separation payment and lump sum in lieu of Company paid COBRA coverage as
set forth in Section 2 of this Separation Agreement.



c.
Garden Leave. For the time period between July 1, 2016, and the Separation Date,
Hoak will become a Special Consultant and will carry out knowledge transfer and
transition duties as may be requested by the Company up to the Separation Date.
While on Special Consulting Duty, Employee will receive no salary, but will
continue to be eligible for health benefits for him and his dependents, so long
as he continues paying the employee responsibility portion of said benefits.
However, should Employee be required to expend a significant amount of time
providing services during the Garden Leave, such time will be compensated at a
reasonable hourly rate. During the unpaid Garden Leave, Employee will not accrue
equity or bonuses of any kind other than as set forth in Sections 2, 3 and 4 of
this Separation Agreement, and then, only if Employee complies with his
obligations under this Separation Agreement. While on Special Consultant Duty,
Employee will have no access to company property or resources but will retain
access to Company E-



June 15, 2016
 PAGE 1 of 9


 
INITIALS: /s/MM  /s/JH



                    

--------------------------------------------------------------------------------




mail (Outlook). Said access to Company E-mail will be subject to Company rules
and control. While on Special Consultant Duty, Employee shall owe the Company
all obligations due to an employer and all obligations created by this
Separation Agreement as well as any prior agreements which created obligations
intended to extend beyond his employment. Employee is not prohibited from
maintaining other employment while acting as a Special Consultant, so long as it
is not adverse to the Company and so long as he does not breach the duties set
forth in this Agreement.


d.
Payment of Vested Compensation Upon Rejection of Agreement or Early Separation.
In accordance with its standard practices, whether or not Hoak agrees to this
Separation Agreement, on the earlier of either the actual date of the
termination of his employment with the Company or the Separation Date, the
Company will issue a payment to Hoak in a gross amount, less applicable taxes
and withholdings, to compensate him for any accrued and vested compensation
and/or accrued but unused PTO (if any) to which he is entitled as of that date.

 
e.
Within thirty (30) days following the Separation Date, Hoak will submit his
final documented expense reimbursement statement reflecting all unreimbursed
business expenses incurred through the Separation Date, if any, for which he
seeks reimbursement. The Company will reimburse his properly documented expenses
pursuant to the Company’s policy and regular business practice.



2.Separation Pay. Provided Hoak signs and does not revoke this Separation
Agreement, complies with his obligations under this Separation Agreement,
remains employed with the Company through the Separation Date, and diligently
continues to carry out transition duties as may be reasonably requested by the
Company, the Company will, in addition to accrued and vested compensation:


a.
On March 15, 2017, issue a payment to Hoak in a gross amount equal to
$1,050,000.00 (One Million and Fifty Thousand Dollars) minus applicable taxes
and withholdings, representing 2 years of base salary (the “Separation
Payment”);



b.
Hoak will be paid the quarterly bonus minus applicable taxes and withholdings
for the FY2017Q1 (April-June 2016) based on the actual results of the
Flextronics Corporate Standard Plan. FY2017Q1 Bonus, if any, to be paid in the
third calendar quarter of 2016 but not later than August 15, 2016; and



c.
Hoak will be paid the Free Cash Flow Cash Incentive for FY 2017 (valued at
$274,063 if targets are met), minus applicable taxes and withholdings, based on
the actual results per Hoak’s compensation letter dated July 8, 2014 and per the
components established by the Company for said incentive. FCF distribution, if
any, to be paid in the second calendar quarter of 2017 but not later than June
30, 2017.



d.
On December 30, 2016, issue a payment to Hoak in the gross amount of $24,065.64.
(Twenty-Four Thousand and Sixty Five Dollars with Sixty Four Cents) minus
applicable taxes and withholdings, in lieu of 18 months of premiums for
continuation of Company



June 15, 2016
 PAGE 2 of 9


 
INITIALS: /s/MM  /s/JH



                    

--------------------------------------------------------------------------------




provided medical, dental and vision benefits for Hoak and his eligible
dependents under the Consolidated Omnibus Budget Reconciliation Act of 1986, as
amended (“COBRA”); and


e.
Provide Hoak with garden leave from July 1, 2016 to June 30, 2017, during which
Hoak will continue to receive Company provided medical, dental and vision
benefits for himself and his eligible dependents, so long as Hoak continues to
pay the employee contribution portion of said benefits.



UPON SEPARATION OF EMPLOYMENT, IT SHALL BE HOAK’S RESPONSIBILITY TO SIGN UP FOR
AND MAKE APPROPRIATE PAYMENTS TO ENSURE COBRA COVERAGE. FAILURE TO SIGN UP FOR
AND MAKE PAYMENTS FOR COBRA COVERAGE COULD RESULT IN LOSS OF HEALTH BENEFITS FOR
HOAK AND HIS FAMILY AS WELL AS DIFFICULTY IN OBTAINING FUTURE COVERAGE.
Nothing in this Separation Agreement is intended to extend the length or scope
of Hoak’s COBRA rights beyond those provided by statute. Hoak will be provided
with a separate notice of his COBRA rights and obligations. Hoak will be
responsible for any and all tax liability, if any, for any COBRA payments made
by the Company or health benefit or other payment or benefits received by Hoak
pursuant to this Separation Agreement.
Hoak acknowledges and agrees that the foregoing Separation Pay set forth in
Section 2 of the Separation Agreement is more than Hoak is otherwise legally
entitled to receive and constitutes good and valuable consideration for the
claims being released in this Agreement.
Each severance payment and each bonus payment shall, for purposes of Section
409A, be deemed a separate payment under this Separation Agreement.
Notwithstanding any other provision in this Separation Agreement, no payments
shall be paid after the end of the second year following the year of the
separation from service date.
In the event that any of the payments and taxable benefits due within the six
month period following the separation from service date are determined to
constitute deferred compensation subject to Section 409A and to the extent that
such deferred compensation is subject to the “six-month delay” required by
Section 409A(a)(2)(B)(i), as determined in good faith by the Company, any such
payments otherwise due within such six month period shall, notwithstanding such
other specified payment date, be delayed such that the payments are paid in a
lump sum immediately following the end of such six month period (or the date of
Hoak’s death if earlier), and any payments due after the six month period shall
be paid as set forth in this Separation Agreement.
3.Equity Compensation. Hoak has been granted time based and performance based
share bonus awards as provided in the applicable option grant forms issued to
Hoak during his employment with the Company. The plans governing such options
and awards control and are incorporated herein by reference. Hoak’s share bonus
awards that will be vested as of the Separation Date are listed on the Closing
Statement labeled Exhibit A, which is attached hereto and incorporated herein by
reference.


June 15, 2016
 PAGE 3 of 9


 
INITIALS: /s/MM  /s/JH



                    

--------------------------------------------------------------------------------




Hoak acknowledges that he is not entitled to any additional grants of stock
options or share bonus awards other than those set forth in Exhibit A.


Hoak acknowledges and agrees that by their terms, the options will no longer be
exercisable after the last date to exercise as indicated in document plans,
which is February 28, 2018 in Hoak’s case. Hoak further acknowledges and agrees
that upon release of the share bonus awards as provided in this Section 3,
unless Flextronics withholds payroll taxes, Hoak will be responsible for payroll
taxes, which will be due and payable to Flextronics by Hoak within three (3)
business days of the vesting occurrence.


Hoak understands and agrees that he will not receive any grants of stock,
restricted stock, stock units, stock options, or other forms of equity from the
Company in the future unless mutually agreed to by the parties in writing and
that any current stock, restricted stock, stock units, stock options, or other
forms of equity will expire, be canceled, or be exercisable in accordance with
the terms and provisions of the applicable agreement(s) and plan(s).
4.Deferred Compensation. Hoak is a participant in the Company’s Amended and
Restated Senior Management Deferred Compensation Plan in return for services to
be performed in the future and subject to the terms and conditions outlined in
the plan documents. Company contributions in the Deferred Compensation plans
were credited to a brokerage account, and have been invested in various funds
based on Hoak’s elections. As of June 30, 2017, zero percent of Hoak’s Deferred
Compensation account will be vested. Payouts on this plan, if any, will be per
plan documents, but none are anticipated.


Hoak is also a participant in the Company’s Non-Qualified Deferred Compensation
Plan (NQDC) in which all of his voluntary contributions are 100% vested
(approximate total of $910,931.35). Payouts on this plan will be per plan
documents.
Hoak acknowledges that he is not a participant in any other deferred
compensation plan with the Company and that he is not entitled to any additional
deferred compensation other than as stated in this Agreement.


5.Complete Release. In consideration for the Severance Payment, Hoak hereby
releases the Company, together with the employees, partners, agents, directors,
officers, contractors, insurers and attorneys of any of them, (the “Releasees”)
from any and all claims or demands, whether known or unknown, and whether
asserted on an individual or class basis, which Hoak has, may have, or may claim
to have against any of them. This complete release of all claims includes but is
not limited to a complete release of any claims (including claims for attorneys’
fees) Hoak has, may have, or may claim to have based on Hoak’s employment with
Company or separation from that employment, as well as any claims arising out of
any contract, express or implied, any covenant of good faith and fair dealing,
express or implied, any tort (including negligence by the Company or anyone
else), and any federal, state or other governmental statute, regulation or
ordinance relating to employment, employment discrimination, or the payment of
wages or benefits including, but not limited to, those relating to qui tam,
employment discrimination, termination of employment, payment of wages or
provision of benefits, housing costs, costs relating to relocation and the
purchase or sale of housing, Title VII of the Civil Rights Act of 1964 as
amended, the Civil Rights Act of 1991, the Americans with Disabilities


June 15, 2016
 PAGE 4 of 9


 
INITIALS: /s/MM  /s/JH



                    

--------------------------------------------------------------------------------




Act, the Employee Retirement Income Security Act, the Family and Medical Leave
Act, the Fair Labor Standards Act, the Age Discrimination in Employment Act, the
Older Workers Benefit Protection Act (“OWBPA”), the Worker Adjustment and
Retraining Notification Act, the Consolidated Omnibus Budget Reconciliation Act,
and the Occupational Safety and Health Act and/or their state law or local law
equivalents. Hoak specifically waives any entitlement to any bonus, equity plan
or other compensation not specifically set forth in this Separation Agreement.
Hoak represents that he has not assigned to any other person any of such claims
and that Hoak has the full right to grant this release. Notwithstanding any
other provision herein, Hoak is not waiving any claims that may arise under the
Age Discrimination in Employment Act after this Separation Agreement is executed
or any future claims based on the provisions set forth in this Separation
Agreement.


Excluded from this release are a) any claims arising under the terms of this
Agreement; and b) any claims that may not be waived by law, such as claims for
workers’ compensation benefits, unemployment insurance benefits, challenges to
the validity of Hoak’s release of claims under the Age Discrimination in
Employment Act of 1967, as amended, as set forth in this Agreement, and the
right to file a charge of discrimination with, or participate in an
investigation conducted by, an administrative agency. Hoak is waiving, however,
the right to any monetary recovery or other relief in connection with such a
charge.
6.California Release. Hoak acknowledges that he has read Section 1542 of the
Civil Code of the State of California, which states in full:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
Despite the language of Section 1542, Hoak waives any rights Hoak has or may
have under Section 1542 (or any similar provision of the laws of any other
jurisdiction) and affirms that Hoak is releasing all known and unknown claims
that he has or may have against the Releasees.
7.Instituting Arbitration or Suit. Hoak agrees not to institute any arbitration
proceeding or lawsuit based on any claim stated to be released by Hoak in this
Separation Agreement. If Hoak or anyone on Hoak’s behalf institutes any
arbitration proceeding or lawsuit based on any claim stated to be released by
Hoak in this Separation Agreement, Hoak will: (a) immediately take any and all
actions necessary to effectuate the immediate dismissal of the lawsuit or
arbitration proceeding; and (b) pay Company and the other Releasees for any and
all reasonable attorney’s fees and costs incurred as a result of or in
connection with the lawsuit or arbitration proceeding.


8.Warranties. Apart from payments due hereunder, Hoak warrants and agrees that
the Company has paid Hoak all wages, forms of compensation, and other monies due
to Hoak as of the date of execution of this Agreement. Hoak further warrants and
agrees that all forms of compensation, wages, and other monies paid to Hoak by
the Company through the date of Hoak’s execution of this Agreement have been
accurately calculated, have represented the proper amounts due to Hoak, and have
been based on the Company’s merit-based compensation system. If Hoak or someone
on Hoak’s behalf claims any entitlement to further compensation from the Company
for any reason, Hoak agrees that the Company is entitled to full offset of the
amounts paid to Hoak under this Agreement.




June 15, 2016
 PAGE 5 of 9


 
INITIALS: /s/MM  /s/JH



                    

--------------------------------------------------------------------------------




9.Non-Disparagement and Third Party Assistance. In consideration for the
Separation Payment, Hoak agrees that Hoak will not make any statement, oral or
written, or perform any act or omission which is detrimental in any material
respect to the reputation or goodwill of the Company. Hoak agrees that Hoak will
not voluntarily counsel, assist, participate in, or encourage any persons in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party against the Company without first
providing written notice to the Company’s General Counsel at Flextronics, 6201
America Centre Drive, San Jose, California, 95002. Hoak and the Company agree
that Hoak’s compliance with a subpoena or other legally compulsive process,
disclosure required pursuant to the Company’s Code of Business Conduct and
Ethics, or participation as a witness in a lawsuit shall not violate the terms
of this paragraph but further agree Hoak will nevertheless provide the Company’s
General Counsel written notice of such subpoena, other legally compulsive
process, disclosure pursuant to the Company’s Code of Business Conduct and
Ethics, or potential participation as a witness promptly after receiving notice
of same.


10.Cooperation. Hoak will make himself reasonably available to the Company in
connection with any claim, lawsuit, or proceeding that relates to Hoak’s conduct
or duties at the Company or that are based on facts about which Hoak obtained
personal knowledge while employed at the Company. In return, the Company agrees
to reimburse Hoak for direct and reasonable out of pocket expenses incurred in
connection with cooperation provided by Hoak pursuant to this Section. Should
Hoak be required to expend a significant amount of time providing such
cooperation, such time will be compensated at a reasonable hourly rate.


11.Return of Property. Hoak agrees that, upon the Separation Date, Hoak will
return to the Company any and all documents relating to the Company or its
business operations (and any and all copies thereof, whether in paper form or
electronic form), computer equipment, badges, credit cards, and any other
Company property in Hoak’s possession, care, custody, or control. Hoak
represents and agrees that Hoak will not take any such documents or property
from the control or premises of Company. If Hoak should come into possession of
any Company documents or property at any time in the future, Hoak agrees to
return such documents or property to the Company immediately. Notwithstanding
the above, Hoak may retain his laptop computer upon following this procedure:
Hoak will remove his personal information from the laptop, the Company will copy
and retain the remaining Company related information from the laptop and then
delete all Company information from the laptop and return the clean laptop to
Hoak for his personal use. Hoak may also retain his company provided cellular
phone, if any, (at his own cost going forward) after following procedures with
IT to remove Company information from the phone.


12.Confidentiality. Hoak agrees that he will not disclose the terms of, or any
other information regarding this Separation Agreement to anyone other than, his
attorneys, financial/tax advisors or immediate family members, provided that
such attorneys, tax advisors and immediate family members first agree to be
bound by the foregoing confidentiality obligation prior to any such disclosure.
The Parties understand and agree that the Company will make such disclosures as
are required by law, rule, policy or regulations. Nothing in this provision is
intended to prevent the Parties from complying with a subpoena or other
compulsory legal process, responding truthfully to any inquiry by a government
agency, or providing truthful testimony in a court of law or other formal legal
proceeding.




June 15, 2016
 PAGE 6 of 9


 
INITIALS: /s/MM  /s/JH



                    

--------------------------------------------------------------------------------




13.Non-Disclosure. Hoak acknowledges and agrees the Company has provided Hoak
with valuable confidential information relating to the Company’s business,
technology, plans, customers, potential customers, relationships, and personnel.
Hoak acknowledges and agrees that he will remain bound by the confidentiality
obligations set forth below (the “Confidentiality Agreement”). Hoak agrees that
any original works of authorship, products, software, or applications that Hoak
created or developed while employed by the Company is the sole property of the
Company. Hoak further acknowledges and agrees that Hoak shall not disclose or
use for any purpose any Confidential Information. Confidential Information shall
mean any and all proprietary or confidential information of the Company or any
of its vendors, customers, or partners, including without limitation the
following: (i) any and all technical information, including, without limitation,
product data and specifications, know-how, formulae, source code, or other
software information, test results, processes, inventions, research projects or
product development; (ii) any and all business information, including, without
limitation, cost information, profits, profit margins, sales information, costs,
overhead, accounting and unpublished financial information, business plans,
markets, marketing methods, vendor or customer lists, including without
limitation, a vendor’s or customer’s specific needs, advertising and operating
strategies; and (iii) any and all employee information, including, without
limitation, salaries, and specific strengths, weaknesses and skills of Company
employees.


14.If Hoak is subject to any subpoena or other form of legally compulsive
process seeking to require Hoak to disclose any information protected by this
Separation Agreement, any other written agreement between Hoak and the Company,
any statute, or the common law, Hoak will immediately provide written notice of
same to the Company’s General Counsel at Flextronics, 6201 America Centre Drive,
San Jose, California, 95002.


15.Binding Agreement. This Agreement will be binding upon Hoak and Company and
their respective heirs, administrators, trustees, representatives, executors,
successors, and assigns.


16.Review. Hoak understands that Hoak has twenty-one (21) days in which to
review and consider this Agreement before signing it. Hoak understands Hoak may
use as much or as little of this 21-day period as Hoak wishes. Hoak is
encouraged and advised to consult an attorney before signing this Agreement.
Hoak agrees that any changes Hoak and the Company agree to make to this
Agreement, whether material or not, do not restart or extend this 21-day review
period. By executing this Agreement, Hoak acknowledges Hoak was afforded a
period of at least 21 days in which to review and consider this Agreement.


17.Revocation. If Hoak decides to accept and sign this Separation Agreement,
Hoak will have seven (7) days from the date of execution in which to revoke his
acceptance. Hoak understands any such revocation will not be effective unless
Hoak delivers a written notice of such revocation to Flextronics, c/o General
Counsel, 6201 America Centre Drive, San Jose, California, 95002, prior to the
expiration of seven days after Hoak executes this Agreement. Hoak understands
this Agreement will not become effective or enforceable until the seven days
have elapsed without Hoak having revoked Hoak’s acceptance of this Separation
Agreement.


18.Entirety. This is the entire agreement between the Hoak and the Company
regarding Hoak’s separation from the Company and the other matters addressed
herein and supersedes all prior agreements between them regarding same, other
than those agreements referenced herein. In executing


June 15, 2016
 PAGE 7 of 9


 
INITIALS: /s/MM  /s/JH



                    

--------------------------------------------------------------------------------




this Separation Agreement, Hoak is not relying on any representations or
promises not explicitly contained in this Separation Agreement. However, this
Agreement does not release Hoak of his continuing obligations under contract or
law to preserve the confidentiality of the confidential and proprietary
information of the Company and its customers.


19.Arbitration. Hoak and Company agree that any and all disputes between them,
including but not limited to any disputes arising out of or relating to this
Agreement, the claims purported to be released by Hoak in this Agreement, Hoak’s
employment with Company, or the termination of any such employment shall be
settled by binding arbitration in San Jose, California administered by the
American Arbitration Association under its National Rules for the Resolution of
Employment Disputes, and that judgment upon the award rendered by the
arbitrator(s) may be entered in any court with jurisdiction. The arbitrator will
have the authority to award attorney’s fees to the prevailing party, if the
arbitrator finds that the non-prevailing party has acted in bad faith.
Notwithstanding any of the foregoing, any other provision of this Agreement, or
any provision of any other agreement:


a.
A court of competent jurisdiction shall have the power to maintain the status
quo pending the arbitration of any dispute, and neither this Section nor any
other agreement shall require the arbitration of an application for emergency or
temporary injunctive relief by either party pending arbitration; provided,
however, that the remainder of any such dispute beyond the resolution of any
application for emergency or application for temporary injunctive relief, if
such applications are made, shall be subject to arbitration; and

b.
This Section shall not require the arbitration of: (i) claims by Hoak for
workers’ compensation or unemployment insurance (an exclusive government-created
remedy exists for these claims); or (ii) claims which could not have been
litigated in court or before any administrative proceeding under applicable
federal, state, or local law (e.g., claims barred by limitations).

20.    Choice of Law, Venue, Modification, and Execution. This Separation
Agreement will be construed in accordance with and governed by the laws of the
State of California. Hoak and Company agree that the exclusive venue for
resolving any dispute not submitted to arbitration for any reason shall be the
state and federal courts located in San Jose, California, unless a different
venue is required by applicable law. Hoak understands that once this Agreement
is executed, only Mike McNamara, CEO of Flex, or his successor will have the
authority to modify this Agreement on behalf of the Company, and that the CEO
will have such authority only when acting in writing. In this connection, the
parties agree this Agreement will not be modified or amended except by a written
instrument(s), signed by both parties, with the CEO signing for the Company.
This Agreement may be executed in multiple counterparts.
This portion intentionally left blank.




June 15, 2016
 PAGE 8 of 9


 
INITIALS: /s/MM  /s/JH



                    

--------------------------------------------------------------------------------




21.    Non-Admission of Liability. By entering into this Agreement, neither
party admits they have done anything wrong.
Accepted and Agreed:            


 
Flextronics International USA, Inc.
 
 
 
/s/ Michael M. McNamara
 
Michael M. McNamara
 
CEO Flex
 
 
 
June 20, 2016
 
Date





I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING AGREEMENT, THAT I
UNDERSTAND ALL OF ITS TERMS, THAT I UNDERSTAND THAT IT CONTAINS A COMPLETE
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AND AN ARBITRATION AGREEMENT, AND THAT I
AM ENTERING INTO IT VOLUNTARILY. I HAVE BEEN ADVISED TO CONSULT AN ATTORNEY,
BEEN GIVEN 21 DAYS TO CONSIDER THE AGREEMENT AND BEEN INFORMED THAT I MAY REVOKE
THIS AGREEMENT WITHIN 7 DAYS OF SIGNING IT.


                    


 
/s/ Jon Hoak
 
Jon Hoak
 
 
 
June 20, 2016
 
Date





June 15, 2016
 PAGE 9 of 9


 
INITIALS: /s/MM  /s/JH



                    

--------------------------------------------------------------------------------





EXHIBIT A - CLOSING STATEMENT


Exhibit A
 
 
 
 
 
 
 
 
 
 
Closing Statement
 
 
 
 
 
JONATHAN HOAK
 
 
 
 
 
 
 
Closing Statement as of:
 
6/30/2017
 
 
 
Estimated Stock Price:
 
$13.00
 
 
 
 
 
 
 
 
 
 
 
 
 
Options
 
 
 
 
 
 
 
 
 
 
 
Grant ID
Grant Date
Plan
Type
 Price
  Granted
  Exercised
  Exercisable
 Cancelled
 Value
Expiry
 
34497
2/28/2011
2010
NQ
$
8.09


150,000


—


150,000


—


$
736,500


2/28/2018
 
 
 
 
 
 TOTALS:
150,000


—


150,000


—


$
736,500


 
 
 
 
 
 
 
 
 
 
 
 
 
 
Restricted Stock
 
 
 
 
 
 
 
 
 
 
 
Grant ID
Grant Date
Plan
Type
 Price
  Granted
 Vested
 Will Vest
 Cancelled
 Value
 
 
RS0521130005
5/21/2013
2010
RSU
$
—


75,000


56,250


18,750


—


$
243,750


 
 
RS0626140005
6/26/2014
2010
RSU
$
—


50,057


12,514


25,028


12,515


$
325,364


 
 
RS0610150005
6/10/2015
2010
RSU
$
—


53,719


13,429


13,430


26,860


$
174,590


 
 
 
 
 
TOTALS:
 
178,776


82,193


57,208


39,375


743,704


 
 
 
 
 
 
 
 
 
 
 
 
 
 
Market and Performance Awards
 
 
 
 
 
 
 
 
 
Grant ID
Grant Date
Plan
Type
 Price
  Granted
 Vested
 Eligible to Vest
 Likely to Vest
Cancelled
Value
 
MRS062614005
6/26/2014
2010
RSU
$
—


25,029


—


25,029


25,029


—


$
325,377


 
MRS061015005
6/10/2015
2010
RSU
$
—


26,859


—


—


—


26,859


$
—


 
 
 
 
TOTALS:
 
51,888


—


25,029


25,029


26,859


$
325,377


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL INTRINSIC VALUE:
 
$
1,805,581


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






